Citation Nr: 1534684	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-37 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran had active duty training from May 1976 to September 1976 and active duty service from December 1976 to April 1984.  His service from December 28, 1980, until his April 1984 discharge was dishonorable, see August 2004 administrative decision, and the Veteran is not entitled to VA compensation benefits for his dishonorable period of service.  38 C.F.R. § 3.12(a).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen the previously denied claim for service connection for hypertension.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2011.  A transcript is of record.  The claim was remanded by the Board in January 2012 for additional development.  The Board subsequently declined to reopen the claim in a September 2014 decision.  

The Veteran appealed that portion of the Board's September 2014 decision that declined to reopen the claim for entitlement to service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court) and in a May 2015 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) that requested the Court to vacate that portion of the Board's September 2014 decision and to remand the matter to the Board.

In the September 2014 decision, the Board also remanded the issue of entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for tinnitus.  That issue remains in remand status and will not be adjudicated in this decision.  

The record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2004 rating decision denied a claim of entitlement to service connection for hypertension on the basis that there was no evidence of treatment or a diagnosis during service and no evidence hypertension was incurred in service or within one year of the Veteran's discharge from service.  

2.  Additional evidence submitted since November 2004 rating decision on the issue of service connection for hypertension is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for hypertension is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

Claim to Reopen

The Veteran seeks to establish service connection for hypertension.  The RO has declined to reopen the claim and has continued the denial issued in a prior final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a November 2004 rating decision, the RO denied a claim of entitlement to service connection for hypertension on the basis that there was no evidence of treatment or a diagnosis during service and no evidence hypertension was incurred in service or within one year of the Veteran's discharge from service.  The Veteran did not appeal the decision and it became final.

The Veteran filed a claim to reopen to establish service connection for hypertension in January 2009, and this appeal ensues from the November 2009 rating decision issued by the Columbia, South Carolina, RO, which declined to reopen the claim.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the November 2004 denial of service connection for hypertension was that there was no evidence of treatment or a diagnosis during service and no evidence hypertension was incurred in service or within one year of the Veteran's discharge from service.  Evidence before the RO in November 2004 included the Veteran's service treatment records, which show several elevated blood pressure readings, but which are devoid of reference to complaint of, or treatment for, hypertension.  The evidence also included post-service private treatment records, which document treatment for hypertension; none of these records, however, were dated within a year of the Veteran's discharge from active duty service and none provided an etiological relationship between the Veteran's service and his diagnosed hypertension.  

The evidence added to the record since the November 2004 denial of service connection for hypertension includes private and VA treatment records, several written statements submitted by the Veteran, and the Veteran's August 2011 testimony.  The evidence added to the record since the issuance of the November 2004 rating decision was not previously of record and is thus considered new.  Per the determination made in the Joint Motion, the Veteran's assertion that he was treated for hypertension in service is material.  

Having found that new and material evidence has been presented, reopening of the claim for service connection for hypertension is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim is decided.


ORDER

New and material evidence has been received with regard to the claim for service connection for hypertension and therefore that claim is reopened; the appeal is granted to this extent only.  
REMAND

The Veteran's reopened claim has never been adjudicated by the AOJ in the first instance.  See November 2009 and September 2010 rating decisions; see also April 2011 statement of the case (SOC); October 2012 supplemental SOC (SSOC).  Consequently, due process mandates that this matter be remanded in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim, with consideration of the evidence received since the October 2012 SSOC was issued.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


